Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin McKinley on May 7, 2021.
In the claims
In claims 1 and 5, “longitudinal direction X” has been amended to -- longitudinal direction (X) --. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Lehr (U.S. 2014/0216816A1) discloses a pipe (30, fig. 1-3) for bidirectional data transmission and the continuous circulation of a stabilizing fluid in a well for the extraction of formation fluids comprising (refer to abstract and paragraphs 0019, 0021): a hollow tubular body (fig. 3, hollow body with bore 120) which extends in length along a longitudinal direction and which is configured at the ends for being coupled with respective drill or completion pipes (12a; see fig. 1 and refer to paragraph 0019); 

an axial valve (114) associated with said tubular body arranged to control the flow of the stabilizing fluid along said longitudinal direction (see fig. 2-3 and refer to paragraph 0021);
 a communication module (60, fig. 3) associated with said tubular body (refer to paragraph 0022) comprising: at least one metal plate selected from: a transceiver metal plate (paragraph 0022: device 60 includes a transceiver); an electronic processing and control unit (connector 70 houses electronics, communication modules and processing equipment) configured for processing signals to be transmitted by means of said transceiver metal plate or signals received by means of said transceiver metal plate; (refer to paragraph 0023).
Lehr further disclose power source (62) for providing power to relay (60). Lehr also disclose that battery pack can be used to store and provide backup electric power to downhole devices (refer to paragraph 0022 and 0026).
However, Lehr fail to teach the communication module comprising: at least one metal plate selected from: 
a transmitting metal plate; 

one or more supply batteries, wherein the one or more supply batteries and the electronic processing and control unit are housed in one or more first housings that are closed towards the outside of the tubular body, the at least one metal plate is housed in at least one second housing that is open towards the outside of the tubular body, the one or more first housings and the at least one second housing extend along the longitudinal direction X.
Peveri (U.S. 2017/0260821A1) and Ma et al. (U.S. 2017/0342986A1) do not teach these missing limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/05/04/2021